The Court:
There was no demurrer to the complaint on the ground that there was a misjoinder of parties defendant, or that causes of action were improperly united. These objections to the complaint were, therefore, waived. The general demurrer ought not to have been sustained. The obligation of stockholders to pay their respective proportions of debts of the corporation, incurred while they are stockholders, is direct and primary (Constitution, Art. xi, § 3; C. C., § 322; M. H. C. & M. Co. v. Woodbury, 14 Cal. 266; Prince v. Lynch, 38 id. 528).
Judgment reversed arid cause remanded, with direction to the Court below to overrule the demurrer.